Case 1:19-cv-23651-UU Document 7 Entered on FLSD Docket 09/25/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 1:19-cv-23651-UU

LORRAINE MAHEU,

        Plaintiff,
v.

CARNIVAL CORPORATION,

      Defendant.
____________________________________/

                                  ORDER TO SHOW CAUSE

         THIS CAUSE is before the Court sua sponte. The Court has reviewed the pertinent portions

 of the record and is otherwise fully advised in the premises. On September 4, 2019, summons

 issued as to the defendant in this case. D.E. 5. As of the date of this Order, Plaintiff has not

 filed a verified affidavit of service nor otherwise apprised the Court as to the status of service

 upon the defendant. Accordingly, it is

        ORDERED AND ADJUDGED that Plaintiff shall show cause in writing as to her efforts

in effecting service on the defendant by Wednesday, October 2, 2019. Alternatively, Plaintiff may

file her verified return of service on the defendant by such date. Failure to respond to this Order

will result in dismissal of this action without further notice.

        DONE AND ORDERED in Chambers at Miami, Florida, this 25th day of September,

2019.




                                                    URSULA UNGARO
                                                    UNITED STATES DISTRICT JUDGE

copies provided to: counsel of record
